                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                                                                                 DATE FILED: 11/18/2019


                                                         THE LAW OFFICES OF
                                                           ALBERT VAN-LARE
125 Maiden Lane – Suite 510 - New York, NY 10038
Tel. 212 608-1400 Fax 877 505-6103
Email vanlareesq@aol.com            Application GRANTED. The application is untimely but is
       November 15, 2019            nevertheless granted. Mediation shall be held by December 2, 2019,
                                    and the parties shall file a status letter pursuant to the Court Order
       Honorable Lorna G. Schofield at Dkt. No. 43 by December 5, 2019.
       United States Courthouse
       500 Pearl Street             Dated: November 18, 2019
       NY NY 10013                          New York, New York

      Re:    IMACULA SURAREDJO v. CITY OF NEW YORK
             REQUEST TO HOLD MEDIATION NO LATER THAN DECEMBER 2,
             2019
             18 CV 9764 (LGS)


      Dear Judge Schofield:

              I represent the Plaintiff in the aforementioned matter, and I write to the Court,
      with consent of the defendant and the knowledge of the mediator, Frederick Alimonti,
      Esq., to request approval to hold mediation no later than December 2, 2019 .

      Mediation was previously scheduled for November 12, 2019. We were, however, unable
      to hold mediation on November 12, 2019 because plaintiff who is eight months pregnant
      was admitted to hospital on October 31, 2019 and required to remain for an indefinite
      period so her pregnancy complications can be monitored. Because of plaintiff’s
      hospitalization Plaintiff’s mediation statement was not submitted to mediator until late on
      November 8, 2019. The mediator, Frederick Alimonti, re Esq., required the statement by
      November7, 2019.

       In light of the short business week due to the Veteran’s day holiday and inadequate
      preparation time, the parties and Mr. Alimonti agreed to reschedule as expeditiously as
      possible, and to this end we propose to hold mediation no later than December 2, 2019.
      We respectfully request endorsement of this proposal by the court. The parties also
      respectfully request that the Court adjourn the deadline for submission of a status report
      from November 19, 2019 to Monday, December 5, 2019.

             Thank you for your attention to this matter.
Respectfully submitted,


_________________________
Albert Van-Lare
